     Case 2:21-cv-00060-TLN-DMC Document 15 Filed 01/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN BRYANT,                                     No. 2:21-CV-0060-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    BRIAN KIBLER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pursuant to Eastern District of California Local Rules, this case was not assigned

19   to a District Judge when the case was filed. The parties have not consented to Magistrate Judge

20   jurisdiction. The Court now finds that assignment of a District Judge is necessary to properly

21   address the case.

22                  Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

23   randomly assign a District Judge and to update the docket to reflect the new case number.

24

25          Dated: January 21, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
